Citation Nr: 0105962	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO declined 
a rating in excess of 50 percent for PTSD.

The Board notes that, during the videoconference hearing in 
January 2001, the appellant raised claims for service 
connection for a skin disorder as secondary to exposure to 
Agent Orange and entitlement to a total disability rating 
based upon individual unemployability due to service 
connected disability (TDIU).  The Board further notes that 
the RO initially denied these claims in its August 1998 
rating decision.  These claims are referred to the RO for 
appropriate action.


REMAND

The appellant contends that his PTSD disability has worsened 
since his last VA PTSD examination in July 1998.  In July 
1998, the VA examiner assigned a Global Assessment 
Functioning (GAF) score of 45 for PTSD, and commented that 
additional diagnoses of personality disorder and depression 
were "considered secondary to ... posttraumatic stress 
disorder."  In October 1999, the appellant underwent a two-
month period of inpatient treatment for his PTSD.  He 
reported improvement of symptomatology and was discharged 
with a GAF score of 60.  However, his subsequent records from 
his treating certified social worker and his general 
psychiatrist reflect GAF scores as low as 20 and 35, 
respectively.  By contrast, his VA outpatient treatment 
records reflect GAF scores ranging from 50-55 during the same 
approximate time period.

Based upon the above, the Board is of the opinion that 
further development is necessary in order to reconcile the 
conflicting medical evidence of record.  First, the Board is 
of the opinion that the RO should obtain the appellant's 
complete medical records of psychiatric treatment by his 
private social worker and his general psychiatrist as well as 
his current VA clinical records.  Second, the RO should 
schedule the appellant for examination by a psychiatrist for 
the purpose of determining the nature and severity of the 
service- connected PTSD disorder as manifested during the 
appeal period.  Thereafter, the RO should issue a decision 
that clearly establishes whether the RO considers the 
dysthymic disorder and personality disorder to be service-
connected or not.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps 
obtain the appellant's complete medical 
records of psychiatric treatment from his 
private social worker and his general 
psychiatrist.  The RO should also contact the 
appellant and request the name(s) and date(s) 
of treatment of any other providers of 
psychiatric treatment whose records are not 
currently of file.

2.  The RO should obtain the appellant's VA 
clinical records, both inpatient (including 
progress notes) and outpatient, since August 
2000.

3.  The appellant is hereby advised of his right to 
submit additional evidence and argument on the 
matter the Board has remanded to the RO, to include 
submitting lay or medical evidence establishing 
that he lost his job in 1997 due to PTSD as well as 
a statement from his current employer regarding his 
current workplace environment.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  Following the receipt of any additional 
records, the RO should arrange for the 
appellant to undergo examination by a 
psychiatrist for the purpose of determining 
the nature and severity of the service- 
connected PTSD disorder as manifested during 
the appeal period.  All special tests and 
studies should be conducted as indicated, and 
all objective findings should be noted in 
detail.  The examiner is requested to 
delineate, to the extent possible, the 
service connected symptomatology from any 
nonservice connected symptomatology.  It is 
also requested that the examiner determine 
whether there is a relationship between the 
dysthymic disorder, personality disorder and 
service connected PTSD.

In conclusion, the examiner is requested to 
provide a complete, multi-axis diagnosis, 
with assignment of Global Assessment of 
Functioning (GAF) scores representing the 
time period from 1998 to the present.  In so 
doing, the examiner should reconcile the 
conflicting assessments by private and VA 
examiners during this time period.  The 
claims folder must be made available to the 
examiner for review prior to the examination.  
If the examiner believes that the disability 
has changed over time, he should state that 
fact and enter separate GAFs, if possible.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  It is requested that 
the examination report conform to the rating 
criteria.

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

6.  The RO should prepare a decision that 
clearly establishes whether the RO considers 
the dysthymic disorder and personality 
disorder to be service-connected or not.  If 
not service-connected, any attempt to 
distinguish the degree of disability must be 
supported by objective evidence. 

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
VBA Fast Letter 01-02 (January 9, 2000) and 
any other pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




